Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed February 9, 2022.  Claims 1-4, 6-7 and 11-24 are pending.  The withdrawn claims have been rejoined since they now recite patentable subject matter.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Barnes on February 25, 2022.
The application has been amended as follows: 
Claim 17. 	A smart footwear system comprising: 
at least one smart footwear article; 
at least one remote device including a software application; and
at least one remote server;
wherein the at least one smart footwear article includes a top layer, a bottom layer, an electronics housing including a printed circuit board (PCB) and at least one battery, a plurality of sensors, at least one vibration motor, and an electronic circuit; 
wherein the bottom layer includes a plurality of cavities for the electronics housing, the plurality of sensors, and the at least one vibration motor; 

wherein the PCB is in electrical communication with the at least one battery, the plurality of sensors, and the at least one vibration motor via the electronic circuit;
wherein the plurality of sensors includes at least one force sensor; 
wherein the plurality of sensors
wherein the sensor data includes a magnitude, a duration, and at least one direction of at least one applied force to the at least one smart footwear article;
wherein the at least one smart footwear article and the at least one remote device are operable to communicate via two-way communication in real-time or near real-time via the at least one transceiver; 
wherein the at least one remote device and the at least one remote server are operable to communicate via two-way communication in real-time or near real-time; 
wherein the at least one smart footwear article is operable to transmit the sensor data to the at least one remote device and/or the at least one remote server;
wherein the software application is configured to analyze the sensor data using at least one algorithm;
wherein the at least one smart footwear article is further configured to detect at least one position change based on the analyzed sensor data; and
wherein the at least one position change includes moving from a sitting position to a standing position. 
Claim 20.   A smart footwear system comprising: 

at least one remote device including a software application; and
at least one remote server;
wherein the at least one smart footwear article includes a top layer, a bottom layer, an electronics housing including a printed circuit board (PCB) and at least one battery, a plurality of sensors, at least one vibration motor, and an electronic circuit; 
wherein the bottom layer includes a plurality of cavities for the electronics housing, the plurality of sensors, and the at least one vibration motor; 
wherein the PCB includes at least one processor, at least one memory, and at least one transceiver, wherein the at least one processor is configured to execute at least one program stored in the at least one memory; 
wherein the PCB is in electrical communication with the at least one battery, the plurality of sensors, and the at least one vibration motor via the electronic circuit;
wherein the plurality of sensors includes at least one force sensor; 
wherein the plurality of sensors is operable to generate sensor data; 
wherein the sensor data includes a magnitude, a duration, and at least one direction of at least one applied force to the at least one smart footwear article;
wherein the at least one smart footwear article and the at least one remote device are operable to communicate via two-way communication in real-time or near real-time via the at least one transceiver; 
wherein the at least one remote device and the at least one remote server are operable to communicate via two-way communication in real-time or near real-time; 

wherein the at least one force sensor includes a first force sensor constructed to be positioned under a first phalange of a foot; a second force sensor constructed to be positioned underneath a second phalange, a third phalange, and a fourth phalange of the foot; a third force sensor constructed to be positioned under a first metatarsal; a fourth force sensor constructed to be positioned underneath a second metatarsal, a third metatarsal, and a fourth metatarsal; a fifth force sensor constructed to be positioned under a fifth metatarsal; a sixth force sensor constructed to be positioned under an arch of the foot; a seventh force sensor constructed to be positioned under a lateral column of the foot; and an eighth force sensor under a calcaneus of the foot; 
wherein the at least one vibration motor includes a first vibration motor constructed to be positioned under a lateral plantar nerve and a second vibration motor constructed to be positioned under a medial plantar nerve;
wherein the software application is configured to analyze the sensor data using at least one algorithm;
wherein the at least one smart footwear article is further configured to detect at least one position change based on the analyzed sensor data; and
wherein the at least one position change includes moving from a sitting position to a standing position. 

Claims 1-4, 6-7 and 11-24 allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite a smart footwear system with a processor to process sensory data that allows the detection of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



February 26, 2022